Exhibit 10.2
LIBERTY PROPERTY TRUST
2008 LONG TERM INCENTIVE PLAN
TARGET UNIT AWARD AGREEMENT
This TARGET UNIT AWARD AGREEMENT (the “Award Agreement”), dated as of
                      _____, 20  _____  (the “Award Date”), is delivered by
Liberty Property Trust, a Maryland real estate investment trust (the “Company”),
to                      (the “Participant”).
RECITALS
A. The Liberty Property Trust 2008 Long Term Incentive Plan (the “Plan”)
provides for the grant of Target Units.
B. The Compensation Committee of the Board of Directors (the “Committee”) has
decided to make a Target Unit Award to the Participant as an inducement for the
Participant to promote the best interests of the Company and its shareholders.
The Participant may receive a copy of the Plan by contacting
                    , at                     .
NOW, THEREFORE, the parties to this Award, intending to be legally bound hereby,
agree as follows:
1. Grant of Target Units. Subject to the terms and conditions set forth in this
Award Agreement, the Company hereby grants to the Participant up to an aggregate
maximum of                      units (the “Target Units”), based on the
achievement of the performance goals established by the Committee and set forth
on the attached Exhibit A (the “Performance Goals”). Each Target Unit shall be a
phantom right and shall be equivalent to one common share of beneficial
ownership, par value $0.001 per share, of the Company (the “Common Share”) on
the Redemption Date (as defined below). The Target Units granted hereunder are
intended to qualify as “qualified performance-based compensation” under section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). The number
of Target Units set forth in this Paragraph 1 is the maximum number of Common
Shares payable under this Award Agreement. The actual number of Common Shares
that may be paid to the Participant pursuant to this Award Agreement will depend
on whether the Performance Goals are achieved and the satisfaction of other
conditions as set forth below. The Committee shall not have discretion to
increase the number of Common Shares payable based upon achievement of the
Performance Goals, but the Committee may reduce the number of Common Shares that
are payable based upon the Committee’s assessment.
2. Target Unit Account. The Company shall establish and maintain a Target Unit
account as a bookkeeping account on its records (the “Target Unit Account”) for
the Participant and shall record in such Target Unit Account the number of
Target Units granted to the Participant. The Participant shall not have any
interest in any fund or specific assets of the Company by reason of this grant
or the Target Unit Account established for the Participant.

 

 



--------------------------------------------------------------------------------



 



3. Vesting.
(a) Except as provided in subparagraph (b) below, in order to become vested in
the Target Units, the Participant must continue to be employed by, or providing
service to the Employer (as defined in the Plan) from the Award Date through the
Redemption Date (as defined below); provided, however, that the number of Target
Units that shall become vested shall be determined based on satisfaction of the
Performance Goals. No vesting of the Target Units shall occur until the
Committee has certified the level of achievement of the Performance Goals, which
certification shall occur as soon as administratively practicable after the end
of the applicable performance period, but not later than sixty (60) days
following the end of the applicable performance period (the “Certification
Date”). Any portion of the Target Units that do not become vested because of the
failure to fully satisfy the Performance Goals shall be forfeited as of the
Certification Date and the Participant shall have no rights with respect to
redemption of the portion of the Target Units that have become forfeited.
(b) Except as provided in subparagraphs (c) and (d) below, if at any time prior
to the Redemption Date the Participant’s employment or service with the Employer
terminates for any reason other than death, Disability (as defined in the Plan)
or Retirement (as defined in the Plan), all of the Target Units subject to this
Award Agreement will be immediately forfeited and the Participant shall have no
rights with respect to the redemption of any portion of the Target Units.
(c)
(i) Notwithstanding any provision to the contrary herein, if the Participant’s
employment or service with the Company is terminated on account of the
Participant’s Retirement and the Committee makes the determination described in
clause (ii) of this subparagraph (c), then the Participant shall continue to be
eligible to earn the Target Units, subject to and based on the level of
achievement of the Performance Goals as certified by the Committee, and shall be
eligible to receive payment of the Target Units as set forth herein; provided,
that the portion of the Participant’s Target Units that the Participant shall be
eligible to receive shall be determined based on the Participant’s age and term
of employment with or service to the Company or an Affiliate of the Company, as
set forth in the following clauses (1) — (6):
(1) In the event the Participant’s Retirement occurs after the Participant has
attained age 55 or 56, with at least 10 years of employment or service for the
Company or an Affiliate, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the first anniversary of the
date of Retirement.
(2) In the event the Participant’s Retirement occurs after the Participant has
attained age 57 or 58, with at least 8 years of employment or service for the
Company or an Affiliate, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the second anniversary of
the date of Retirement.

 

2



--------------------------------------------------------------------------------



 



(3) In the event the Participant’s Retirement occurs after the Participant has
attained age 59 or 60, with at least 6 years of employment or service for the
Company or an Affiliate, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the third anniversary of the
date of Retirement.
(4) In the event the Participant’s Retirement occurs after the Participant has
attained age 61 or 62, with at least 4 years of employment or service for the
Company or an Affiliate, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the third anniversary of the
date of Retirement.
(5) In the event the Participant’s Retirement occurs after the Participant has
attained age 63 or 64, with at least 2 years of employment or service for the
Company or an Affiliate, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the third anniversary of the
date of Retirement.
(6) In the event the Participant’s Retirement occurs after the Participant has
attained age 65 or older, the participant shall remain eligible to receive any
Target Units as to which the applicable Redemption Date had already occurred at
the date of Retirement or will occur prior to or on the third anniversary of the
date of Retirement.
(ii) In order for the Participant to continue to remain eligible to earn the
Target Units following the Participant’s termination of employment or service on
account of Retirement as set forth in this subparagraph (c), the Committee must
make a determination, evidenced by an affirmative action on the part of the
Committee, that such termination of employment or service constitutes
termination of employment or other active for-profit service that is undertaken
in good faith by the Participant, meaning, among other factors that may be taken
into account in the sole discretion of the Committee, that the termination of
employment or service is determined by the Committee, in its sole discretion,
(i) not to be materially detrimental to the business interests of the Company,
(ii) not to result in a violation of any obligations of the Participant to the
Company, and (iii) to be motivated by the Participant’s intention, following
such termination, to cease working on a full-time basis, for the Company or any
other employer, or to provide services, whether on a consulting, independent
contractor, employee or other basis to any entity engaged in the business of
owning, operating or developing commercial real estate. Absent such an
affirmative action on the part of the Committee, the Participant shall not
remain eligible to earn the Target Units referred to in this subparagraph
(c) and the Target Units will be immediately forfeited.
(d) Notwithstanding any provision to the contrary herein, if the Participant’s
employment or service with the Company is terminated on account of the
Participant’s death, or Disability, the Participant shall continue to be
eligible to earn the Target Units based on the level of achievement of the
Performance Goals as certified by the Committee, and shall receive payment of
the Target Units as set forth herein.

 

3



--------------------------------------------------------------------------------



 



4. Redemption. The Target Units shall be redeemed by the Company on the
Certification Date or as soon as administratively practicable thereafter, but
not later than thirty (30) days following the Certification Date (the
“Redemption Date”). On the Redemption Date, all Target Units that have vested
will be redeemed and converted to an equivalent number of Common Shares, and the
Participant shall receive a single sum distribution of the Common Shares, which
shall be issued under the Company’s Share Incentive Plan (as defined in the
Plan) (or a successor plan thereto). All redemptions pursuant to this Award
Agreement and the Plan shall be deemed a separate payment for purposes of
section 409A of the Code.
5. Dividend Equivalents. Unless otherwise determined by the Committee, cash,
Common Shares or other property equal in value to the dividends paid with
respect to the Common Shares underlying the Target Units (the “Dividend
Equivalents”) shall be payable subject to the same Performance Goals and terms
as the Target Units to which they relate. Dividend Equivalents shall be credited
with respect to the Target Units to the Participant’s Target Unit Account from
the Award Date until the Redemption Date. If and to the extent that the Target
Units are forfeited, all related Dividend Equivalents shall also be forfeited.
In no event shall the Participant accrue more than
$                                         of such Dividend Equivalents during
any calendar year.
6. Non-Transferability of Target Unit Award. No Target Units or Dividend
Equivalents awarded to the Participant under this Award Agreement may be
transferred, assigned,pledged, encumber or exercised by the Participant and a
Target Unit shall be redeemed and a Dividend Equivalent distributed during the
Participant’s lifetime only for the benefit of the Participant . Any attempt to
transfer, assign, pledge, or encumber the Target Units or Dividend Equivalent by
the Participant shall be null, void and without effect.
7. No Rights as Shareholder. The Participant shall not have any rights as a
shareholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 5), or the right to vote, with respect to any Target
Units.
8. Change of Control. The provisions set forth in the Plan applicable to a
Change in Control (as defined in the Plan) shall apply to the Target Units. In
the event of a Change in Control, the Committee may take such actions as it
deems appropriate in accordance with the terms of the Plan and consistent with
the requirements of section 409A of the Code.
9. Incorporation by Reference; Definitions. This Award Agreement shall be
subject to the terms, conditions and limitations of the Plan, which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan. In the event of any contradiction, distinction or
difference between this Award Agreement and the terms of the Plan, the terms of
the Plan will control. Except as otherwise defined in this Award Agreement, the
terms used in this Award Agreement shall have the meanings set forth in the
Plan. The grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan. The Committee shall
have the authority to interpret and construe the grant pursuant to the terms of
the Plan, its decisions shall be conclusive as to any questions arising
hereunder, and the Participant’s acceptance of this grant is the Participant’s
agreement to be bound by the interpretations and decisions of the Committee with
respect to this grant and the Plan.

 

4



--------------------------------------------------------------------------------



 



10. Restrictions on Issuance or Transfer of Shares of Common Stock.
(a) The obligation of the Company to deliver Common Shares upon the redemption
of the Target Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Common Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, the
issue of Common Shares, the Common Shares may not be issued in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee. The issuance of the shares of Common Shares to the Participant on the
Redemption Date and the payment of cash to the Participant pursuant to this
grant is subject to any applicable taxes and other laws or regulations of the
United States or of any state having jurisdiction thereof.
(b) As a condition to receive any Common Shares on the Redemption Date, the
Participant agrees to be bound by the Company’s policies regarding the transfer
of the Common Shares and understands that there may be certain times during the
year in which the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the Common Shares.
(c) On, or as soon as administratively practicable following the Redemption
Date, a certificate representing the Common Shares that are redeemed shall be
issued to the Participant.
11. Withholding. The Participant is required to pay to the Company, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting or redemption/distribution of the
Target Units and Dividend Equivalents. Subject to Committee approval, the
Participant may elect to satisfy any tax withholding obligation of the Company
with respect to the redemption of the Target Units by having Common Shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.
12. No Rights to Continued Employment or Service. The terms and conditions of
this Award Agreement shall not be deemed to constitute a contract of employment
between the Company or the Employer and the Participant. Such employment
continues to be an “at will” employment relationship that can be terminated at
any time for any reason, or no reason, with or without Cause (as defined in the
Plan), and with or without notice, unless otherwise expressly provided for in
the Participant’s Employment Agreement (as defined in the Plan). Nothing in this
Award Agreement shall be deemed to give a Participant the right to be retained
in the service of the Company or the Employer, or to interfere in any way with
any right of the Company or the Employer to discipline or discharge the
Participant at any time, subject to the terms of the Participant’s Employment
Agreement (if applicable).
13. Assignment by the Company. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This grant may be assigned by
the Company without the Participant’s consent.

 

5



--------------------------------------------------------------------------------



 



14. Acknowledgment. By executing this Award Agreement, the Participant hereby
acknowledges that with respect to any right to payment pursuant to this grant,
the Participant is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Participant hereby covenants for the Participant, and anyone at
any time claiming through or under the Participant not to claim any such
preference, and hereby disclaims and waives any such preference which may at any
time be at issue, to the fullest extent permitted by applicable law.
15. Application of Section 409A. This Award Agreement and the Target Units is
not intended to constitute or result in deferred compensation subject to the
requirements of section 409A of the Code, by settling the Target Units within
the short-term deferral exemption set forth in the regulations under section
409A of the Code, and this Award Agreement and the Target Units shall be
interpreted on a basis consistent with such intent. However, to the extent any
amount payable under this Award Agreement is subsequently determined to
constitute deferred compensation subject to the requirements of section 409A of
the Code, this Award Agreement shall be administered in accordance with the
requirements of section 409A of the Code. In such case, distributions made under
this Award Agreement may only be made in a manner and upon an event permitted by
section 409A of the Code. To the extent that any provision of this Award
Agreement would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of this Award Agreement to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall the Participant, directly or indirectly, designate the calendar year of
distribution. For purposes of section 409A of the Code each payment made under
this Award Agreement shall be treated as a separate payment. This Award
Agreement may be amended without the consent of the Participant in any respect
deemed by the Committee to be necessary in order to preserve compliance with
section 409A of the Code.
16. Governing Law. This grant shall be deemed to be made under and shall be
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflicts of laws provisions thereof.
17. Notice. Any notice to be given to the Company shall be in writing and shall
be addressed to the Treasurer of the Company at its principal executive office,
and any notice to be given to the Participant shall be addressed to the
Participant at the address then appearing in the records of the Company, or at
such other address as either party hereafter may designate in writing to the
other. Except as otherwise set forth herein, any such notice shall be deemed to
have been duly given, made and received only when personally delivered, or on
the day delivery is guaranteed when transmitted, addressed as aforesaid, to a
third party company or governmental entity providing delivery services in the
ordinary course of business, or two days following the day when deposited in the
United States mails, by registered or certified mail, postage prepaid, return
receipt requested, addressed as aforesaid.
[Signature Page Follows]

 

6



--------------------------------------------------------------------------------



 



[performance-based vesting]
IN WITNESS WHEREOF, the Company has granted this Target Unit on the day and year
first above written.

                  LIBERTY PROPERTY TRUST    
 
           
 
  By:        
 
     
 
Print Name and Title:    

I hereby accept the Target Units described in this Award Agreement. I have read
the terms of the Plan and this Award Agreement, and agree to be bound by the
terms of the Plan and this Award Agreement and the interpretations of the
Committee with respect thereto.

                  ACKNOWLEDGED:    
 
           
 
  By:        
 
     
 
Participant    

 

7



--------------------------------------------------------------------------------



 



Exhibit A
Performance Goals

 

8